 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 21-cr-0575-DMS
12
                 Plaintiff,
13                                               ORDER AND JUDGMENT
14         v.

15   JORGE ANTONIO CAMACHO TORRES,
16
                 Defendant.
17
18
19
          Upon motion by the government, and good cause appearing, the Court GRANTS
20
     the motion, and DISMISSES the Information (ECF No. 23) without prejudice.
21
          IT IS SO ORDERED.
22
23
          DATED: July 7, 2021
24                                      Hon. Dana M. Sabraw
25                                      United States Chief District Judge

26
27
28


30
